UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 15, 2012 WELLCARE HEALTH PLANS, INC. (Exact name of registrant as specified in its charter) Delaware 001-32209 47-0937650 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 8725 Henderson Road, Renaissance One Tampa, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (813)290-6200 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. WellCare Health Plans, Inc. (“WellCare”) announced today that the employment of Marc S. Russo, WellCare’s President, North Division, was terminated effective November 15, 2012.On an interim basis, Mr. Russo’s responsibilities have been assumed by Daniel R. Paquin, WellCare’s President, National Health Plans. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WELLCARE HEALTH PLANS, INC. November 20, 2012 /s/ Lisa G. Iglesias Lisa G. Iglesias Senior Vice President, General Counsel and Secretary
